Case 2:19-cv-02495 Document 1-3 Filed 08/02/19 Page 1 of 4

 

    

RIYA soonre paopemnas
MARKETING & SPONSORSHIP AGREEMENT -

THIS MARKETING AND SPONSORSHIP AGREEMENT (“Agreément”) is made and entered as of thé 6 day of
March, 2019 between REAVES LAW FIRM, PLLC. and TIGER SPORTS PROPERTIES, LLC, 4 Missouri’ limited liability —

company qualified to do business in the State of Tennessee ("Provider").
| 7 BACKGROUND:
’ Av Provider holds the exclusive marketing and sponsorship fights for University of Memphis (“University”), 7
~ BL Sponsor wishes to’ further its exposure of' its products and/or services through its association with. University and by :
sponsoring University.athletics, . St

NOW, THEREFORE, in consideration of the foregoing Background arid other valuable consideration, Sponsor and Provider
(the “Parties") agree as‘follows: : Be oo a
1. Tetmof Agrecment, This Agreement shall cover the following athletic year(s) which dre measured-from July 1, 2019 to June ~
30, 2024 (the “Term); This Sponsorship between Reaves Law Firm, PLL€ and Tiger Sports Properties will be for a five-.
year term starting on July 1, 2019 through June 30, 2024, Neither Party shall have any of the rights set’ forth in this
Agreement after its expiration except for obligations which by this nature-shall survive termination including Sponsor's
- Payment obligations to Provider tindei Paragraph’3 below, The Reaves Law Finn will no longer own any of the IP associated
with Coach Hardaway (social media videos, imagery, cominercials, etc:) if they aren’t fulfilling their contractual obligations |
and/or are no longer in. contractual agreement with Tiger Sports Properties, ts
2. Sponsorship Benefits. During the Term, provided that Sponsor fulfills all of its paynient obligations.to Provider, Sponsor will
receive the, benefits described on Exhibit A attached to this Agrecment'and made a part hercof (the “Benefits"), - | u
3. Conditional Lanouage. This agreement is contingent on Penny Hardaway’s (Penny) contiriued employment as head coach for
the University of Memphis (University) basketball program. Ifat any time Peiny sefiarates from the University as head coach
or becomes unmarketable, this agreement beconies void and releases both parties from their obligations under the agreement,

Separation is defined as any act or inaction whicli prevents Penny from fulfilling tlic normal task and expectations of a head
_ Coach to include, being fired by ilie University; leaving to coach at another school; orbecomirig incapacitated for 6 continuods
months, This is not an all-inclusive list, Unmeirketable, is defined ds any event which becomes public knowledge and has the
impact of substantially reduciig the bencfits-of associating with the University having Peny Hardaway as Head Coach,
Assets Clause (fithing/access, ete.), The Reaves Law Firm will-be the ofily.pefsonal injury Ini tim advertised or associated
. with Poriiy during the term of the. agrécment; Penny will no{ advertise or solicit for any personal injury law firms other than
- -the Reaves Law Firm. This exclusion will extend to any Reaves Law Firm coinpetitors which ate known to closely associate
or partner with personal injury law firins: An example of conipelitors includes physical therapy: clinics, doctors, nurse
practitioners or nurses which derive 50 percent-or more of their busitiess froin’ persozial injury law firms. Ariy cuirent
advertisement obligations Penny has with Reaves Law Firm Coxnpelitors (ox. Health Team) will cease after the end of March

4.

   

2019, All IP, imagery, videos, etc. will no longer be promoted by the competitors using Penny's likeness after this tine, If
competitors continue to use Penny’s likeness after March 2019, Tiger Sports Projerties will not be in breach of this agreement
if it takes all of the following ‘actions: ; SE Se
a Within 15 days after March 31, 2019, ifany competitor continues to utilize Coach Penny's likeness in any advertising -
mnedium, Tiger Sports Properties will deliver a cease and desist notice to the applicable.competitor to stop the
- Ativitys BS ;
b, JF the applicable Competitor does not reply and stop utilizing Coach Peiny's likeness within 10 days of receipt of
the notice, Tiger Sports Properties will take all necessary legal actions to stop the offeriding activity to include the
following actions; OO 7 DO
i, Obtain a cease and desist order; . / oe oe, ar :
ii. File'a complaint with the applicable count to obtain a permanent injunction requesting that the offending
activity be permanently slopped; and,
iii, See the litigation through completion to a final injunction. (unless the competitor agrees to stop the
offending behavior prior to the end af trial)
c, This agreement will not be considered yoid if Tiger Sports Properties takes the steps described in part a. and b.
above, ‘ ot ‘ ‘ : ,
5. Access to Coach, The Reaves Law Firm will be entitled access to Penny for filming an organic messaging campaign to be
used in all commercially available media mediums. During eacli basketball off-season, the Firm will have | hour to film gj;
television coinmercials and take photos with Penny and 30 minutes to film a social media Q&A between Coach Penny and of?
Attorney Reaves, The timing of access will be based around Penny's schedule; however, no more than one athletic yeur will

 

 
14
Case 2:19-cv-02495 Document 1-3 Filed 08/02/19 Page2of4 PagelD

“6 P

pass benveen off season filming sessions with Coach Penny. Additionaity, Reaves Law Finny will have rights to reach out to

Coach periodically during the off-season to film updates; however, there is no ‘guarantee to additional time outside of the
initial filming cach season, : . -

ligations of Si

ayment.Ob)

       

Provider the aiviounts st forth below atthe tines set forth below:

201 9:20- dy Total Pay enis-Paid as Follows: $25,000 paid by May 1 2019 and remaining 10 payinents of $4,700/month,

~ Guly 2019~ April 2020) Total: $72,000

+ 2020-21 - (10) Total Payments Paid a8 Follows: $7,300 / monith (July.2020 ~ April.2021) - Totél: $73,000

2021-22 - (10) Total Payments Paid as Follows: $7,400 “month (July 2021- April 2022) - Toral: $74,000 |
2022-23 - (10) Tota) Payments Paid as Follows: $7,500 / month (uly 2022 --April 2023)- Total: $75,000
2024-25 -(10) J otal Payments Paid-as Follows: $7,600 / month Qaly-2023 — Aprit 2024) ~ Total:-$76,000

Please make all checks payable’ 6 Tiger Sports Properties, LLC. All late payments are subject to ¢ laté payment fee of 2%

. Permonth (24% APR) or jhe highest rate allowed by law together: with all costs and ex penses of collection including attomeys’

    

st-Season Ratlis.Billin z Ifany of the Bénefits-described on Exdiibit A include fadio broadcasting spohsorships, then fle
Benefits relating to.such s nsorships shall only include twelve (12) regular season fouitiall broadeasts and ‘twenty-ning.(29)

~ ‘then’s basketball bréadcasts. If Provider's network broadcasts additiinal games (beyond 29 for merits basketball), Reaves

   

Lay Finn will haye the option of continuing for those. ames at a rate of $300/game outlined in Exhibit A. Additional
games/broadcasts:will be invoiced at the conclusion of the football season, **TSP will contact Reaves. iW Firy, PLU
oval niior to billing post-season** ; .

    
 

fatilt of this Agreement to the extent tat any delay or failure in the
fault or négligence, such a8 acts of God, acts of civil oF inilitary authority, embargoes, epidemics, war; acts of. terrorism, riots,
Msurrections, fifes; explosions, earthquakes, ‘floods, loss ‘of power; strikes or. lockoiuts ("Force Majeure"), Tf any Force
Majeure condition affects Provide*s ability (6 perform its obligations se} forth hereunder, Provider shall give written nétice
to Sponsor, ‘and Provider will offer mutually agreéable make-gond-bensfits-to, Sporisor ini direct and fair proportion to the
benefits riot received by Sponsor dite to the Force Majeure. condition (‘Make-Good Benefits"), The-Make-Good Beiiefits

~ shall be subject to Sponsor's approval which approval will ‘not be unreasonably withheld or delayed, - Until suich titne as the

Muke-Godd Benefits are agreed upich, Spoiisor will continite ts pay-the full- sponsorship fee to Prdvider as set forih atiove,

- University Marks, “To the-extent that any of thé Sponsor's Benefits described in, Exhibit A hereto jriciudé the fight to make
use Of University’s athletic logos. oF trademarks (*Schodl Marks"), ‘Sponsor agrees that its use of School Matks is non:
exclusive, limited an noh-transférable and niust be approved by the Provider andor the University prior to its use: Sponsor:

‘further agrees that it-may not make-ugé of School Marks in-any rétail Proittotion or-sale of a produét without the approval of
( Miéit OF ainy required license fee, AN tight, title and

Clusive prop: Tey Of Provider, © as

iy: + Phivty agrees to j

 
      
 
  
  
 
   
 

   
    
 

euch Party age fy, defend auiet ji the ot
j and Other agénis, hannl

  

      

5; ess fom any and all iability (lricluding,
kpenses) resulting. froiii ci rélated to any.cldim; coniplaitit and/or judgment
isconduct or dny breach ofthis Agréénient: . wee "
contiply witti-all federal, state-and local laws as well as all Gonfererice rules to
rules and régulations in Connection with their respective: performaticé wider ihis
Ot make use of ary stildent-athlete's name or likeness (as defined by ‘the NCAA)
without advan on approval ‘Of University’s compliance officer, All notices hereunder must be in writing and shalt be
deemed to have been given when (a) delivered by hand (with written confirmation of receipi); (b) sent by facsimile (with
Written cénfirmation of receipt) with a copy mailed by certified mail, retunt' receipt requested; (c) when received by tlie
addressee, if ‘sent bya ‘nationally recognized overitighit delivery service (receipt requested), in each case to. the appropriate
addrésses set forth on ‘the signature page bélow (or to. such other addrésses as a signatory may designate by notice to the other.

Signatories) of (d) wlien received by the address, if sent by e-rail'to'thé appropriate e-mail address of thé addféss.. Sponsor

_ Shall not have the right to transfer or assign its tights or obligations urider this Agreement without the express prior written

corisent of Provider, ‘An the event that either Party shall cease conducting business if the noimal course, become insolvent,
admit in writing its inability to meét its debts as they maturé, make a general assignment for the benefit of creditors, or is the
subject of a petition in bankruptcy and such petition is tidt dismissed within sixty (60) days from its filing, then at thé option

of the other Party, this: Agreement shall terminate immediately and be of no’ further force and effect, This Agreement
Constitutes and contains the entire Agreement of the, Partios relating to the-subject imatter hereof and Supersedes any and all

‘prior oF contemporaneous written or oral understandings or agreements with respect tlicreio, No amendment t6 this Agreement

shall be.valid unless in writing signed by each of the Parties hereto, The failure of ariy Party to exercise any of its rights rider

this Agreement shall not be deemed a waiver of such right-or any other rights. This Agreement shall be binding on arid inure
‘to. the betiefit of the Parties and their fespective successors and pénnitted assigns, Sponsor and Provider are independent

contracting parties and nothing in this Agreement shall be deemed to create a Partnership, joini venture oragency relationship
between them nor docs it grant either Party any authority to assume dr create any obligation on behalf of or in the name of the

 

insor. In consideration of the Benefits to be Provided to Sponsor hy Provider, Sponsor will pay

use beyond the-nén-performing ‘party's control‘and Witliout-such‘party’s ©

without |

 

 
Case 2:19-cv-02495 Document 1-3 Filed 08/02/19 Page3o0f4 PagelD 15

other Party. - This Agreement may be executed in counterparts by facsimile or electronic signature, each of which shall he
deemed an original and cach counterpart together'shall constitute one document. so wo :

Sponsor represents and warrants that the person iwhos¢ signature appears below for Sponsor is duly authorized to exccute.this -

Agreeinent and legally bind Sponsor under this Agreement. This Agreement shall not be binding upon Provider until and unless it

is exceuted by- Provider's General Manager irrespective of whether Provider's Account Executive has signed thé Agreement, 7

ACCEPTED AND AGREED AS OF THE ABOVE DATE:

REAVES LAW FIRM, PLLC TIGER SPORTS PROPERTIES, LLC _
HenryReaves - > Mr, GregGaston - -
4466 Elvis Presley Blvd. - 878 Normal St.
Suité310° ‘ Memphis, TN 38352

‘Memphis; TN 38116 ‘ ‘ 901-323-6618

(901) 451-8833 oo . Reaston@learfield.com
henry.reaves@beyouryoice.com . I ,

Signage er ~ Sigmature Co
By: Henry KeaveS _ hy (res aS Fon _

Print Print of Greg Gaston -

     
  

 

- By:

 

By:

 

Signature of General Manager ~

By:

 

Print of Tadd Kucinski

 

 

 
Case 2:19-cv-02495 Document 1-3 Filed 08/02/19 Page4of4 PagelD 16

“EXHIBIT A

 

MARKETING & SPONSORSHIP AGREEMENT
 BERWEEN
-REAVES LAW: FIRM *

oo AND.
': ‘TIGER SPORTS PROPERTIES, LLC

"BENEFITS

 

Memphis Tiger Sponsorship Includes:

   

® Rights to.film un ofganic messaging campaign (social media, tv, billboards, eté.) with: Head Men’s Basketball Coach

Momo Res
* Exclusive Personal Injury Attorney within assets of agrecinent . :
®. . Righis to-all University of Memphis logos in promotional materials
_ 8 ". “Proud Paiticr of the Meinphis Tigers” ae Coe
@ All usage of logo smust be approved prior to distribution by TSP and University of Memphis’

  

Men's Baskethall Elements (provided for each fi me game)
| ® — Lower Level LED Board (guarantee of 2 minutes pet game)
© — Opeiting and Closing Billboards ~ Coach Penny Hardaway TV Show .
9 _.(I):30 TV Spot « Coach Pentiy. Hardaway TV Show
® (1) Full Page Program Ad -”
$ (1) :30 Radio Spot
@ .(1)710 Live Radio-Read
® (2) Season 'Tickets
° ;

, Additi onal Ele ments

© Two (2) Spots in the Annual TSP Golf Classié @ TPC Southwind
® — Two (2) Spots.in the Ainual TSP Bowling Evént @ Billy Hardwick's

® — Invitations to B28 Networking Events |

- Scholarship Kiidowment

|.9 “In Memory of Dez Merriweather” -.
©. PressRelease’ i
© Preferenice Student Athiete/Sport. ;
© Athletic Cominittee will determine seledtion of recipient

  
  

-Away Trip with Men's Basketball (one tri
# — Rolindirip Charter Flight for Two (2)
® Hotel fortwoQ) °
® Game Tickets for Two (2)

 

 

 
